J-S35029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.F., A MINOR          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: B.B., NATURAL MOTHER            :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 187 WDA 2017

                Appeal from the Order Entered January 18, 2017
                 In the Court of Common Pleas of Blair County
               Orphans’ Court at No(s): CP-07-DP-0000067-2016


BEFORE:      LAZARUS, RANSOM, JJ., and STEVENS, P.J.E.*

MEMORANDUM BY RANSOM, J.:                                  FILED JULY 19, 2017

B.B. (“Mother”) appeals from the order dated and entered on January 18,

2017, that changed the permanency goal for her dependent male child, A.F.,

born in January of 2016, (“Child”) from return home to adoption pursuant to

the Juvenile Act, 42 Pa.C.S. § 6351.1 We affirm.

        The trial court set forth the factual background and procedural history

of this appeal as follows.

              The subject child is A.F., a son born [in January of] 2016
        to his mother, B.B. and [f]ather, P.F. On May 4, 2016, Blair
        County Children, Youth & Families (hereinafter “BCCYF”) filed an
        Application for Emergency Protective Custody and were granted
        emergency temporary custody of the child. On May 6, 2016,
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 Child’s father, P.F. (“Father”), has not filed an appeal from the change of
goal to adoption.
J-S35029-17


     BCCYF filed its Dependency Petition alleging that the subject
     child, A.F., was a dependent child who was without proper care
     or control, pursuant to 42 Pa. C.S.A. §6302(1) of the Juvenile
     Act.


           Dependency Hearings were held on May 11, July 26 and
     August 11, 2016 after which the Order of Adjudication and
     Disposition - Child Dependent was entered August 18, 2016,
     finding the child to be dependent and granting legal and physical
     custody to BCCYF. The original goal was return home to parent
     (Father) with a concurrent goal of adoption. Both parents were
     directed to undergo a global psychological evaluation and follow
     through with all recommendations. In addition, the Mother was
     directed to continue with her mental health counseling and
     medication      management      and    follow    all   treatment
     recommendations. In light of a prior Involuntary Termination of
     Parental Rights Decree entered against the Father relative to his
     older child, E.M., we granted BCCYF’s Motion for Finding of
     Aggravated Circumstances against the Father under [the] Order
     entered August 18, 2016.

           After the 6th Month Permanency/Dispositional Review
     Hearing held August 18, 2016, a Permanency Review Order
     was entered October 21, 2016, wherein the subject child, A.F.,
     remained a dependent child, legal and physical custody
     remained vested in BCCYF, and the goal remained return home
     to parent, with a concurrent goal of adoption. The parents were
     directed to comply with all recommended services, including the
     global assessment that was scheduled with Dr. Terry O’Hara.

           A 9th Month Interim Permanency/Dispositional Review/Goal
     Change Hearing was held on January 10, 2017, after which a
     Permanency Review Order was entered January 18, 2017
     finding, inter alia, that the subject child remained dependent;
     that legal and physical custody remained vested with BCCYF;
     and that the primary goal was changed to adoption, with a
     concurrent goal of adoption.

          The [m]other, B.B., timely filed a Notice of Appeal on
     January 23, 2017, and in her Concise Statement of Errors
     Complained of on Appeal, stated that “[t]he trial court erred
     and/or abused its discretion when it changed the permanency



                                   -2-
J-S35029-17


      goal of the subject child from Return Home to Adoption.”       The
      [f]ather, P.F., did not file a Notice of Appeal.

Trial Court Opinion, 2/22/17, at 1-3 (emphasis in original).

      On April 10, 2017, Mother’s trial counsel, Attorney Traci L. Naugle,

who initially served as her appellate counsel and filed her notice of appeal,

concise statement, and brief, filed a motion to withdraw as Mother’s counsel.

On April 20, 2017, Attorney Richard M. Corcoran entered his appearance in

this Court on behalf of Mother.       On April 25, 2017, this Court entered an

order granting the motion for leave to withdraw.

      In her brief on appeal, Mother raises the following issue:

      I. Whether the trial court erred and/or abused its discretion
      when it changed the permanency goal of the subject child from
      return home to adoption?

Mother’s Brief, at 4.

      Mother concedes that the record is clear that she suffers from an

intellectual disability and mental health issues. Id. at 8. Mother states that

her intellectual disability and mental health issues caused concern for Terry

O’Hara, Ph.D., the psychologist who performed a global assessment of her,

regarding whether she has the ability to appropriately parent her child. Id.

at 8-9.    Mother urges that Dr. O’Hara testified that she had positive

interactions with Child during her interactional interview, and she has a

desire to parent.       Id. at 8.   Mother, therefore, requests that this Court




                                        -3-
J-S35029-17


reverse the trial court order, and direct that the permanency goal for Child

be restored to return to home. Id. at 8.2

       Mother’s challenge to the change of Child’s permanency goal to

adoption is controlled by the Juvenile Act, 42 Pa.C.S.A. § 6301 et seq. The

Pennsylvania Supreme Court set forth our standard of review in a

dependency case as follows.

       “The standard of review in dependency cases requires an
       appellate court to accept findings of fact and credibility
       determinations of the trial court if they are supported by the
       record, but does not require the appellate court to accept the
       lower court’s inferences or conclusions of law.” In re R.J.T.,
       608 Pa. 9, [27], 9 A.3d 1179, 1190 (Pa. 2010). We review for
       abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 631 Pa. 343, 360, 111 A.3d 1164,

1174 (2015).




____________________________________________


2
  In the argument section of her brief, Attorney Naugle states that Mother’s
limitations presented an issue for counsel in advising Mother about the
dependency case, the appeal, and the likelihood of success of her case.
Mother’s Brief, at 9. Attorney Naugle, on behalf of Mother, requests this
Court to appoint a guardian ad litem for Mother in future proceedings in this
matter. Id. at 8. Mother has failed to raise this request in a petition, and
she does not develop it with any citation to case law, statute, or rule of
court. We find that her request is not properly before this Court, which is a
reviewing court, and that Mother’s counsel would more appropriately file a
petition for the appointment of a guardian ad litem for Mother in the trial
court with regard to any future proceedings.         See Pa.R.J.C.P. 1151.
Assignment of Guardian Ad Litem & Counsel, Comment (stating, “Nothing in
these rules anticipates that a guardian ad litem for an adult is to be
appointed by these rules. For appointment of a guardian of the person, see
20 Pa.C.S. § 5501 et seq. and Pa.O.C. Rules 14.2-14.5).



                                           -4-
J-S35029-17


      With regard to our review of a goal changes in a dependency case, this

Court recently set forth the following:

            In cases involving a court’s order changing the [court-
         ordered] goal . . . to adoption, our standard of review is
         abuse of discretion. To hold that the trial court abused its
         discretion, we must determine its judgment was
         manifestly unreasonable, that the court disregarded the
         law, or that its action was a result of partiality, prejudice,
         bias or ill will. While this Court is bound by the facts
         determined in the trial court, we are not tied to the
         court’s inferences, deductions and conclusions; we have a
         responsibility to ensure that the record represents a
         comprehensive inquiry and that the hearing judge has
         applied the appropriate principles to that record.
         Therefore, our scope of review is broad.

      In re S.B., 2008 Pa. Super. 21, 943 A.2d 973, 977 (Pa. Super.
      2008) (citations omitted); see also In re R.J.T., 608 Pa. 9, 9
A.3d 1179, 1190 (Pa. 2010).

            In In re A.K., 2007 Pa. Super. 321, 936 A.2d 528, 534 (Pa.
      Super. 2007), this Court stressed that the focus of dependency
      proceedings is upon the best interest of the children and that
      those considerations supersede all other concerns, “including the
      conduct and the rights of the parent.” Again, in In the Interest
      of D.P., 2009 Pa. Super. 86, 972 A.2d 1221, 1227 (Pa. Super.
      2009), we explained, “In a change of goal proceeding, the best
      interests of the child, and not the interests of the parent, must
      guide the trial court, and the parent’s rights are secondary.” Id.
      Likewise, this Court has held, “a child’s life simply cannot be put
      on hold in the hope that the parent will summon the ability to
      handle the responsibilities of parenting.” In re N.C., 2006 PA
      Super 285, 909 A.2d 818, 824 (Pa. Super. 2006) (quoting In re
      Adoption of M.E.P., 2003 Pa. Super. 210, 825 A.2d 1226, 1276
      (Pa. Super. 2003)).

            With those principles in mind, we outline the relevant
      considerations set forth in the Juvenile Act regarding
      permanency planning:

         Pursuant to § 6351(f), of the Juvenile Act, when
         considering a petition for a goal change for a dependent

                                     -5-
J-S35029-17


             child, the juvenile court is to consider, inter alia: (1) the
             continuing necessity for and appropriateness of the
             placement; (2) the extent of compliance with the family
             service plan; (3) the extent of progress made towards
             alleviating the circumstances which necessitated the
             original placement; (4) the appropriateness and feasibility
             of the current placement goal for the children; (5) a likely
             date by which the goal for the child might be achieved;
             (6) the child’s safety; and (7) whether the child has been
             in placement for at least fifteen of the last twenty-two
             months.

      In re A.B., 2011 PA Super. 75, 19 A.3d 1084, 1088-89 (Pa.
      Super. 2011).     Additionally, courts must consider whether
      reasonable efforts were made to finalize the permanency plan in
      effect. See 42 Pa.C.S. § 6351(f)(5.1).

In the Interest of L.T., 158 A.3d 1266, 1276-1277 (Pa. Super. 2017).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      With regard to the goal change, the trial court stated as follows:

            As set forth above, there were three (3) separate hearings
      held May 11, July 26, and August 11, 2016 prior to entry of our
      Order of Adjudication and Disposition - Child Dependent
      on August 18, 2016. In summary fashion, we found the
      subject child to be dependent based upon several factors,
      including but not limited to the [m]other’s significant mental
      health issues and cognitive deficiencies which affect her bonding
      and attachment and her ability to safely care for, the child; the
      [f]ather’s own mental health issues; the parents, and especially
      the [f]ather’s, lack of cooperation with the recommended
      services, including but not limited to Early Intervention and

                                         -6-
J-S35029-17


     Parents as Teachers program; unknown people consistently
     coming in and out of their home; the developmental concerns
     relative to the child; the lack of establishing a consistent and
     appropriate feeding schedule and daily routine for the child; the
     [f]ather’s lack of employment; the domestic disputes within the
     home between the parents and the paternal grandfather, who
     has his own mental health issues and is not appropriate around
     the child; and the general lack of progress made by the parents
     despite the intensive efforts by service providers. BCCYF and
     the service providers classified this case as a “high risk” case,
     and various providers confirmed that they could not ensure the
     safety of the child despite their involvement.

           For purposes of the reasons why we changed the goal to
     adoption in our Permanency Review Order of January 18, 2017,
     we will rely upon our findings made after the 6th Month Review
     and 9th Month Review hearings, and would highlight the following
     findings from each.

           From our October 21, 2016 Permanency Review Order
     entered after the 6th Month Permanency/Dispositional Review
     Hearing, we made the following findings pertaining to the
     Mother, B.B.:

           [T]he mother is involved in out-patient mental health
       counseling through Primary Health Network and receives
       medication management from Dr. Ali. She is starting with
       North Star Support Services to assist her accessing
       resources for independent living. The mother was
       hospitalized at Clarion Psychiatric Center from 9/23 to
       9/30/16 due to threats of self–injurious behavior. Her
       medication was changed, and it seems to have benefitted
       the mother as she seems happier, more upbeat and
       talkative.   The mother was discharged from the FICS
       [Family Intervention Crisis Services] Nurturing Program
       due to a lack of attendance.          Reunification services
       recently commenced for the parents through New
       Steps/Kids First and initially, there will be one 2-hour visit
       with the child each week at the agency or the public
       library. There remains a concern of inappropriate people
       residing in the family home which will impede reunification
       efforts if such situation is not rectified.      The mother
       receives SSI [Supplemental Security Income] benefits and
       the father serves as the Representative Payee.          Both

                                   -7-
J-S35029-17


       parents are scheduled for a global assessment with an
       interactional evaluation with Dr. Terry O’Hara on 10/26/16.


           From our January 18, 2017 Permanency/Dispositional
     Review     Order    entered    after  our   9th Month Interim
     Permanency/Dispositional Review Hearing, we made the
     following findings pertaining to the Mother, B.B.:

           [B]ecause of the lack of progress and cooperation by
       the parents, safety and the concerns that continue to exist,
       all visits between the parents and child through FICS
       Reunification Services have remained fully supervised and
       occur at a public location (Altoona Area Public Library).
       Shannon Cameron of FICS testified that since FICS opened
       services on 10/3/16, the parents have attended only 6 of
       the 14 scheduled meetings, where visitation coaching
       takes place.     The mother has attended 9 of the 13
       scheduled visits, and the father 7 of 13 visits.         Ms.
       Cameron indicated that the inconsistent attendance has
       absolutely hindered the services being provided and
       limited the parents’ progress. The last visit the parents
       attended was on 12/27/16. They missed their 12/28/16
       meeting and a rescheduled meeting and there have been
       no visits or meetings since. Ms. Cameron noted that there
       are several concerns relative to reunification efforts in
       addition to lack of attendance, such as the parents’ lack of
       accountability as to why they need services and why their
       child is in placement; the mother’s mental health issues
       which affect her ability to make appropriate decisions as to
       basic necessities - when to feed the child, how much to
       feed, etc. The parents express love for the child and are
       happy and excited to see [Child], but there is a lack of
       consistency with their overall commitment to reunification.
       There are on-going financial issues for the parents. The
       mother receives SSI benefits, for which the father is her
       representative payee (which has created issues in and of
       itself) while the father has not maintained consistent
       employment. The paternal grandfather, [D.F. or “Paternal
       Grandfather”], who has significant mental health issues
       and is not an appropriate individual to be around the
       young child, remains in the home and, thus, creates an
       obstacle to reunification efforts. Ms. Cameron testified
       that although [Father] acknowledges his father's significant


                                  -8-
J-S35029-17


       mental health issues, he does not appear to understand
       the significance this plays on [Child] being able to safely
       return home. Further, Ms. Cameron expressed a constant
       concern as to the parents’ ability to attend to the daily
       needs of the child. FICS cannot ensure the child’s safety
       within the parents’ home. In addition to the above, there
       are significant domestic disputes within the home. Ms.
       Cameron said there has been no progress made relative to
       reunification efforts and that she and her agency fully
       support the goal change to adoption.



          Dr. Terry O’Hara, a licensed psychologist who
       specializes in Forensic Psychology, conducted psychological
       evaluations on both parents as well as an interactional
       observation of the parents with their child. He authored a
       report [Petitioner’s Exhibit 1] which we incorporate herein
       by reference. In summary, Dr. O’Hara expressed concern
       relative to the mother’s intellectual capacity and ability to
       safely care for the child. He found that she is limited in
       her ability to learn and internalize skills; that she is
       vulnerable and easily manipulated; that she failed to follow
       through and seek mental health services through North
       Star Services; and that she does not fully and concretely
       understand the child’s developmental needs and how to
       address those needs.        Dr. O’Hara commented on the
       mother’s long-standing mental health issues and opined
       that the child would be at significant risk if returned to the
       parents’ care or if left unsupervised with the mother. Even
       though the mother demonstrated some positive parenting
       skills, Dr. O’Hara noted that the mother was unable to
       provide information regarding the child's developmental
       needs; she denied any parenting weaknesses; there was a
       lack of verbal engagement, which is critical at the child’s
       young age; and she failed to demonstrate any insight or
       accept any responsibility for why the child is in placement.
       Dr. O’Hara testified he that has an on-going concern
       regarding the parents’ long-term ability to provide for the
       child. The concerns will not be remedied within a
       reasonable period of time, and Dr. O’Hara concluded that
       what is most important for this young child is permanency,
       Tracey Dom, the Blended Case Manager from Home
       Nursing Agency, testified that she has worked with the
       mother for approximately 1½ years. She confirmed that

                                   -9-
J-S35029-17


         the mother receives medication management through
         Primary Health Network. Ms. Dom tries to meet weekly
         with the mother, but acknowledges that the mother
         struggles with scheduling. Ms. Dom’s last visit to the
         parents’ home was on 11/22/16 and she admitted that her
         interaction with [Paternal Grandfather] was “a little
         alarming at times”.



            Ronna Holliday, the caseworker from BCCYF assigned to
         this family since late-April/early-May, 2016, testified that
         the child is with a foster family where he is well taken care
         of and his needs are met.          Unfortunately, the foster
         parents are not an adoptive resource, but the Agency has
         identified two potential adoptive resources.         [Child’s]
         development is age-appropriate and physical therapy was
         discontinued in November, 2016. He is not involved in any
         services at this time.


            Based upon the foregoing, we submit that the goal change
      to adoption was appropriate and in the subject child’s best
      interest and welfare. Therefore, we respectfully request your
      Honorable Superior Court to affirm our Permanency Review
      Order of January 18, 2017 wherein the goal was changed to
      adoption.


Trial Court Opinion, 2/22/17, at 5-9 (emphasis in original).

      After our careful review of the record in this matter, we find no abuse

of discretion on the part of the trial court in changing Child’s permanency

goal to adoption.   See L.T., 158 A.3d 1266, 1276-1277; L.Z., 631 Pa. at

360, 111 A.3d at 1174.       Accordingly, we affirm the trial court’s order

changing Child’s permanency goal to adoption.

      Order affirmed.




                                     - 10 -
J-S35029-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/2017




                          - 11 -